DETAILED ACTION
This action is responsive to the Application filed 1/04/19.
According to a preliminary amendment, claims 11 and 24 are cancelled, claims 1-10, 12-23, 25-26 remain and are submitted for prosecution on merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 9-10, 12-13, 17, 21, 23, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houbertz-Krauss et al, USPubN: 2013/0056910 (herein Hb_Krauss).	
	As per claim 1, Hb_Krauss discloses a method for the lithography-based generative production of three-dimensional components (para 0020), in which 
	a material solidifiable by exposure (material 6 – Fig. 2) to electromagnetic radiation is present in a tank (optical system, focusing unit is below the bath tank – para 0009; tank 10 – Fig. 2), a construction platform is positioned at a distance from the tank bottom(e.g. carrier unit 12 … positionable in a z-direction – para 0074; carrier unit 12 - Fig. 2), 
	material present between the construction platform and the tank bottom is position-selectively radiated (consolidated in the vicinity of the focus, used focusing optical system – para 0075; defined and accurate introduction of the laser beam into the material to be consolidated – para 0077; position of a at least one focus can be selected … position and location in the material … can be addressed …; defined point n the material in a focal range … consolidated – para 0039; light source – claim 8, pg. 10;) by a radiation unit (laser source 1 – para 0071), 
	wherein the electromagnetic radiation (radiation has a wavelength – para 0027;light induced …wide wavelength – para 0026 ;lasers with any wavelength … radiation source – para 0052) is introduced into the material from below (Fig. 3-4, 9, 11, 13; laser source 1 – para 0071; introduced through … the bottom of the material container – para 0031; exposure … through the bottom 11 of the material container … optical system aranged underneath the … container – para 0074), through a tank bottom (bottom of the material container – para 0031) permeable to the radiation at least in certain areas (foci 5a, 5b, 5c – para 0082; container … material that is permeable for the used laser beam – para 0009 – Note1: material positioning so that the material is consolidated at specific foci point – para 0029 – and permeability from aperture of at least .25 – claim 11, pg. 10, para 0079;  material container permeable at some areas -  see claim 11, pg. 10 -  reads on bottom of the container being area-wise permeable to radiation/beam at respective focus/entry points defined from a given aperture based on which simultaneous consolidation of voxels at plurality of locations – para 0033, 0036 – can be effectuated; e.g.  with sub-beams – para 0103; claim 14, pg. 10), and successively focused on focal points (focused laser pulse, successive single laser pulses – para 0027; see Note1; para 0029, 0033, 0036) within the material, whereby a volume element (voxels – para 0033-0036) of the material respectively present at a focal point is solidified (volume element … consolidated per focus – para 0011; consolidate in its focal point … volume element consolidated … per focus – claim 11, pg. 10), 
	wherein the solidification is effected by multiphoton absorption (para 0027, 0034, 0040; multiphoton polymerization – claim 1, pg. 9 ), wherein the volume of the focal point is varied at least once (volume element … consolidated per focus, movable in a … one plane … in a way that 
	wherein the electromagnetic radiation is deflected by a deflection unit disposed upstream of the optical imaging system (mirror 2, focusing optical system – para 0074; Fig. 2), in order to adjust the focal point (focal point 5 – Fig. 2; focal point 5a, 5b – Fig. 3-4) in a plane substantially (carrier 2 – Fig. 13; carrier 12 – Fig. 2, 4; carrier unit – para 0075) parallel with the tank bottom. 
	As per claim 2, Hb_Krauss discloses method according to claim 1, wherein a change of the focal point volume is performed by at least one optical element (mirror 2 – Fig. 2; deflection - para 0074) disposed in the optical path between the source (source 1 – Fig. 2) of electromagnetic radiation and an optical imaging system focusing (unit 3 – Figs. 2, 9; focusing unit … below the bath tank – para 0009) on the focal point. 
	 As per claim 6, Hb_Krauss discloses method according to claim 2, wherein the at least one optical element is comprised of a diffractive optical element (diffractive optical elements – para 0058; diffractive lenses – para 0028; DOEs – para 0055) and/or an optical lens (conventional lenses – para 0058; objective lenses – para 0079; object lenses, simple lenses – para 0013). 
	As per claim 9, Hb_Krauss discloses method according to claim l, wherein the numerical aperture of the optical imaging system is selected to be smaller than 0.8. (0.25 – claim 2, 11 – Note2: aperture ≥ 0.25 reads on a range subet for aperture values being smaller that 0.8)
	As per claim 10, Hb_Krauss discloses method according to claim 1, wherein change of the focal point volume is performed in three spatial directions (positioning systems, three-dimensional axis – para 0049-0050; focus relative to the substrate in xy plane, focus position in Z changes – para 0047; focus is moved in XY direction, resolution in axial Z direction – para 0013) perpendicular to one another (x, y, z – Fig. 2). 
	As per claim 12, Hb_Krauss discloses method according to claim 1 wherein the construction platform is stepwisely lifted (created structure is lifted up from the substrate – para 0024-0025; stereolithography, generated layer by layer, consolidation of every layer – para 0002; succession of focused laser pulses … volume element … to be consolidated – para 0027 – Note3: successive focused laser steps for progressively, layer-by-layer consolidating 3D material with stage of lifting a created structure from a build substrate reads on successive steps of upward lifting in accordance to stepwise lift construction per multiphoton or lithography polymerization technique) during the ongoing build progress.
	As per claim 13, Hb_Krauss discloses method according to claim 1 wherein the focal point is located at a distance from the tank bottom (distance of the consolidation range is defined from … the bottom of the container – para 0030; values of 0.1mm to 2mm … best for distance between the focus 5 and the bath bottom – para 0079; focus 5 – Fig. 2).
	As per claim 17, Hb_Krauss discloses a device for the lithography-based generative production of three-dimensional components (refer to claim 1), comprising: 
	a source of electromagnetic radiation (refer to claim 1), a tank with a tank bottom permeable to the radiation (see Note1) at least in certain areas, into which material to be solidified can be filled, 
	a construction platform held at an adjustable level above (refer to claim 1) the tank bottom, and 
	a radiation unit (refer to claim 1) actuatable from below through the tank bottom (refer to claim 1) for the position-selective radiation (refer to claim ) of material present between the construction platform and the tank bottom (refer to claim 1), 
	wherein the radiation unit comprises an optical imaging system (multiphoton … focusing femtosecond layer pulses into the material – para 0004) for successively focusing the radiation on focal points within the material, 
	whereby a volume element of the material respectively present at a focal point (consolidate in its focal point … volume element consolidated … per focus – claim 11, pg. 10; volume element … consolidated per focus – para 0011) is solidifiable by multiphoton absorption (refer to claim 1), 
	wherein the radiation unit comprises at least one optical element disposed (refer to claim 2) in the optical path between the source of clectromagnetic radiation and the optical imaging system, which optical element is designed to change the volume of the focal point (see volume of focal point is varied – per claim 1), 
	wherein the radiation unit comprises a deflection unit (refer to claim 1) disposed upstream of the optical imaging system, for adjusting the focal point (refer to claim 1) in a plane (refer to claim 1) substantially parallel with the tank bottom. 
 	As per claim 21, Hb_Krauss discloses device according to claim 18, wherein at least one optical element is comprised of a diffractive optical element and/or an optical lens. (refer to claim 6)
	As per claim 23, Hb_Krauss discloses device according to claim 17, wherein the numerical aperture of the optical imaging system is selected to be smaller than 0.8. 
	(refer to rejection of claim 9)
	As per claim 25, Hb_Krauss discloses (device according to claim 17) wherein a control unit cooperating with the radiation unit is provided for solidifying in successive radiation steps (focused laser pulse, successive single laser pulses – para 0027) volume elements (see voxels in claim 1) located in a layer on the construction platform (Fig. 2-4, 9, 11, 13; para 0002) so as to form a layer of pregiven geometry (different geometries can be created – para 0084; Fig. 2) by control of the radiation unit (refer to claim 1) and after the radiation steps adapting, for the layer, the relative position (moving the carrier out of the bath – para 0025; moving lens … y-direction, carrier … movable in X and Z direction, carrier can be moved in a Z-direction – para 0038; lifting-up – para 0024) of the construction platform to the tank bottom so as to successively build up the component in the desired shape (para 0084; substrate measured in situ … surface related data obtained … anchor point … structure ; recorded its geometry … defined orientation to the substrate surface – para 0042; geometry and size of producible structures – para 0073; structural geometry – para 0013 ).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8, 15-16, 18-20, 26 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Houbertz-Krauss et al, USPubN: 2013/0056910 (herein Hb_Krauss) 
	As per claims 3-4, Hb_Krauss does not explicitly disclose (method according to claim 2), wherein 
	the change of the focal point volume is performed by a variation of the effective numerical aperture of the optical imaging system;
	wherein a change of the focal point volume is performed by a variation of the beam diameter along the optical path.
	Hb_Krauss discloses relationship of focus on variation of a XY plane with Z-changes (para 0047) and movable focusing optical system (see Abstract) that relies on optimal requirement or local light concentration balance in that a optical numerical aperture has to be at least 0.25 (minimum value of .25) and a working distance separation (para 0079) of 0.1mm to 0.5mm along the z-path has to exist between bottom of the tank and the focus point at the optical system to establish a balanced solution (*) wherein a desirable and sufficient volume material can form  at the foci point generated by the focusing system in terms of resolution or quality of an absorption (para 0059) relevant to volume element consolidated from the multiphoton method (voxel - para 0027-0028).  Hence, variability of a focus point volume of material in terms of quality of volume absorption being a function of distance separation and aperture magnitude is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement optimal arrangement of focusing optical system in Hb_Krauss so that beam aperture and numerical size thereof would be mutually correlated or accordingly submitted to change such as effecting a variation of aperture numerical value for a light pass-through focus that matches the most optimal or effective distance (along a z-axis) from the focusing optimal system output to the bottom of the material tank, i.e. optical exposure manipulation by which a change of the focal point volume is performed by a variation of the beam diameter along the optical path,  because 
	this aperture/distance combination when sought after, revised and matched with proper numerical balance as set forth in (*) would satisfy optimality of the focus/distance combination and would also achieve a creation of material element volume deemed optimal amount of material from the very optical focus point (beam exit) defining a pass-through beam that efficiently consolidates a volume element in accordance with its optical focus definition on the carrier support plane.
	As per claim 5, Hb_Krauss discloses method according to claim 4, wherein the variation of the beam diameter is performed by a variable expansion optics or an adjustable aperture (refer to rationale in claim 3-4). 
	As per claim 8, Hb_Krauss does not explicitly disclose (method according to claim 4), wherein the variation of the beam diameter is performed by at least one fast moving beam deflection system.
	Hb_Krauss discloses disposition whereby to allow rapid movement and positioning of the lens (para 0031) per a movable focusing (see Abstract) technique using a vertically (along the optical axis) movable focusing optical system is to be coupled with a sizeable aperture setting (para 0006) or via use of horizontally moving mirrors with no requirement for a large aperture (para 0007), where beam enlarging or blur is dependent from how far the focal point on the target surface is from the origin of the light and well-defined aperture or beam diameter is based on seeking the optimal value for a possible numerical range of this distance metric from a focal plane (see Hb_Krauss: para 0005, 0013-0015), the value deemed a working distance to satisfy high-resolution of structures constructed with the multiphoton technique.
	Therefore, based on use of beam intercepting and deflection unit disposed to redirect light onto a target plane in Hb_Krauss (mirror 2, focusing optical system – para 0074), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement material solification resolution per a search of working distance and optimal focal exposure (along a z-axis) to the bottom of the tank in Hb_Krauss so that a solution for matching a desirable beam diameter to work with a particular value of said distance would be based on simulating movement (rapid moving) of the optical module associated with the incoming light source such as a deflector module, e.g. including fast displacement of a deflection  mirrors to observe variation to the exposure diameter on the tank bottom; because of
	the known (inverse) relationship between separation distance and magnitude of the light exposure (i.e aperture diameter) and the reasons set forth with the rationale of claims 3-4 promulgating obviousness in performing by a variation of the beam diameter along the optical path to generate a change of the focal point volume as desired on the target material.
	As per claim 15, Hb_Krauss does not explicitly disclose (method according to claim 1), wherein on the surface of the component to be produced, volume elements are built of solidified volume elements with smaller volumes than solidified volume elements in the interior of the component.
	Hb_Krauss discloses importance of defining anchor point on the surface to be structured, where optimality of the laser hit based on observing this anchor point is best when the laser spot is smallest, and using this optimal observation to adjust geometry of the target structure when detection of such laser hit is large (anchor point … microscopic camera … aimed at the surface to be structured … observe the laser spot … when the latter is smallest the substrate is hit optimally – para 0041-0042); hence comparative quality of laser hit at anchor point on the surface being small with respect to a large size of such hit entails solidification quality at a surface contact being more focused or optimal than (**) solification quality achieved past that defined surface point.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement use of laser observation points on surface of a target structure immersed in tank per Hb_Krauss’s focus consolidation approach so that anchor points and evaluation of size of laser spots thereof are criterion to the process of determining quality of a consolidated volume element, the quality thereof derived from the premise that observable anchor spots and size thereof represent a degree resolution effect upon consolidation of volume elements underlying corresonding laser spot on the surface (of the target component/object) such that smaller volumes of solidified material identified from the surface anchor size represent a higher quality and more focused yet smaller consolidation volume (per ** from above)  than a larger representation of volume elements solidified past that anchor point and situated deeper in the interior of the target component; i.e. immediate volume elements identified from surface anchors are built of elements with smaller volumes but endowed with higher quality of resolution than solidified volume elements consolidated in the interior of the target material or component; because
	processing creteria established on generated anchor spots and focus point coverage at various surface entry points to the target material on basis of size observation includes consideration of complex influence of surface texture disparities, liquid immersion and loss of material after each consolidation, and a relative focusing depth achieved from anchoring a beam into specific anchor into a type of material would be part of a quality build that starts with identifying, each time, the extent of a focused consolidation in terms of width and depth considered from surface poin, the observed larger or smaller size thereof which in turn help the layer-by-layer build to derive quality of spot consolidation resolution at a given depth, isolating (mostly deeper) volume elements not reaching a desired level of consolidation quality, lifting created layers deemed satisfying a resolution criterion, and accordingly reconfigure beam directing or distribution and further anchor sports associated therewith, the latter for effect of the build process to be able to propagate higher quality consolidation to the remaining portions of the target material which have been extracted from a first level of focused solidification using size observation via a initial set of surface anchor points; i.e. via focused light extension to the consolidation process using a different set of surface anchor points. 
	As per claim 16, Hb_Krauss does not explicitly disclose ( method according to claim 1), wherein the largest focal point volume is larger than l µm3.
However, structural units of a given material, dependent on the used lens can be produced with size smaller than a range of 100nm to 100 µm (produced voxels, scaffolded structures -para 0028); hence a corresponding volume in terms of produced voxel (dimensions 100nm to 100 µm ) combined for forming a scaffolded 3D structure, such that each would have size larger than l µm3 of volume is intrinsically possible.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement size of volume formed from the laser path over scaffolded structure according to Hb_Krauss’ s multiphoton polymerization technique so that the focal point volume is pre-established for volume elements procuded by this technique would be of size larger than l µm3 , per the range of voxels contemplated as part of the ‘scaffolded’ voxels production from above; because size of volume elements in the range of at least l µm3  can pre-establish a systematic elemental size unit which would be suited for a scale up build representing a target 3D object of any size, the build up formed from layer-by-layer adding of all elementary units (each as produced voxels of a defined size range), the adding per effect of systematically aggregating layer-specific consolidated volume units of at least l µm3  realized with successive irradiations of the target material being exposed layer by later under the multiphoton additive polymerization method.
 	As per claims 18-19, Hb_Krauss discloses device according to claim 17, wherein the at least one optical element is designed to change the effective numerical aperture of the imaging system.
	wherein the at least one optical element is arranged for varying the beam diameter along the optical path. (refer to rationale in claims 3-4)
As per claim 20, Hb_Krauss discloses device according to claim 18, wherein the at least one optical element is comprised of a variable expansion optics or an adjustable aperture. 
(refer to rejection of claim 5)
	As per claim 26, Hb_Krauss discloses device of claim 17, wherein the radiation unit is arranged to adjust a focal point volume larger than l µm3
	(refer to rationale in claim 16)
Claims 7, 22 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Houbertz-Krauss et al, USPubN: 2013/0056910 (herein Hb_Krauss) in view of Shkolnik, USPubN: 2017/0225393 (herein Shkolnik)
	As per claim 7, Hb_Krauss discloses (method according to claim 2), wherein the at least one optical element comprises a beam forming system comprising two cylindrical lenses held at a variable distance relative to each other.
	Shkolnik discloses beam introduction (carrier) from a controllable z-axis distance respective to the tank bottom to define two foci onto the target plane (Fig. 4) or convergence of two deflected beams into one foci point (Fig. 2)
	Shkolnik discloses light source implemented from two cylinders manageable from a distance to generate convergence into one focus point through a transparent glass substrate permitting pinpoint radiation of a element on a target object (Fig. 2; para 0012) where the cylinder sources are movable to generate a tilt angle (theta 76a,76b respective the z-axis) contributive to a convergence point on the substrate as foci for vertically introduced beam to cause photo absorption and solidification of a 3-D object (para 0020)
	Therefore, based on Shkolnik’s effect of seeking a best distance from the substrate and the amount of aperture exposure to concentrate energy to consolidate a pinpointed element or voxel on the target object, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement light source in Shkolnik so that beam configuration would include an optical element that is configured from a beam forming system having two cylindrical lenses held at a variable distance relative to each other as set forth in Shkolnik approach, because
	cylinder light sources held from a distance can generate a delta tilt angle which can be size-wise managed for optimal focusing by means of varying positioning of the cylinders either along any horizontal axis to optimize focus intensity or along the vertical axis (per a tilt angle as set forth above) defining the optical path from the cylinders source to the permaable substrate as this flexibility of source positioning would enable adjustability of a merge point (from varying a tilt angle) on the substrate and controllable creation of a convergence point indicative of a optical resolution from which to solidify a volume element in accordance to the very focusing achieved from the combined horizontal and vertical manipulation of the cylinder sources.
	As per claim 22, Hb_Krauss discloses device according to claim 18, wherein the at least one optical element comprises a beam forming system including two cylindrical lenses held at a variable distance relative to each other. (refer to rejection of claim 7)
Claims 14 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Houbertz-Krauss et al, USPubN: 2013/0056910 (herein Hb_Krauss) in view of DeMuth et al, USPubN: 2017/0232637 (herein DeMuth) 
	As per claim 14, Hb_Krauss does not explicitly disclose (method according to claim 1), wherein the normal distance of the focal point from the tank bottom is kept constant at a varying focal point volume.
	Hb_Krauss discloses concern for accidental adhesion caused by insufficient gap between the bottom of a tank and the material of a given viscosity type being formed at the end of each consolidating step of stereolithography build process (para 0003) where maintaining of space separation between the support substrate and forming mold can be arranged with successive lifting of created structures to avert adhering artifacts from compromising the created layer of a mold (para 0024-0025) using 3 axes for facilitate the additive build per effect of manipulating or displacing components associated with the tank and the optical sources (moving lens … y-direction, carrier … movable in X and Z direction, carrier can be moved in a Z-direction – para 0038); hence maintaining a clear gap fixed between the tank bottom and the lowest layer of a target object via various type of movements is recognized.
	Separation a target material as vertical distance from a optical/lens source is shown in DeMuth powder based additive build or layer-by-layer consolidation (Fig. 3A; para 0083-0084), where vertical separation of a build platform respective to lens assembly final optics and a top created layer of the powder additive process, is to maintained as fixed distance (para 0062); e.g. per effect of raising the optical assembly in the vertical increment commensurate with added thickness of created layer.
	Therefore, for one or more reasons that has to do maintaining a gap or vertical distance separating a created layer from optical source, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement use of tank immersion and additive creation of 3D object by layer-to-layer consolidation in Hb_Krauss approach so that in the course of various focused volume element consolidation instances, the gap or vertical separation deemed normal distance of the focal point from the tank bottom is to be kept constant at a varying focal point volume; per effect of lifting an added layer from a built mold immersed with the tank, or per effect of moving upwards the final optics element as per powder adding approach in DeMuth; because a constant vertical separation respective to a point of focus would not only sustain a optimal match between focus level and distance from the light source, thereby retain the high resolution characteristic of a consolidation instance intended for a volume point; but would also keep consistent and clear the immersion space separating the bottom of the layers of created material, from the bottom of the tank, so to not disrupt clear path of focusing sub-beam being instrumental to a intended generation of quality element volume.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Decembre 29, 2021